DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-16 are drawn to separate invention directed to a container. For the sake of compact prosecution, the office has examined these claims, but if the invention claimed in claims 1-8 and 17 directed to monitoring drug usage and the invention claimed in claims 9-16 directed to a container continue to diverge a restriction between these inventions as it places an undue burden on the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6-10,16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boucher et al. US 8,108,068.
Boucher discloses a monitoring system comprising:
(Re claim 1) “a weight sensor for receiving a vial containing a controlled substance possessed by a patient” (120,200 figure 1). “a processor receiving a weight measured by the weight sensor” (802,650 figure 8). “a communication circuit capable of transmitting the weight measured by the weight sensor to a remote server” (835,1102,1106 figure 8,11).
(Re claim 2) “the remote server, wherein the remote server is programmed to commission the weight sensor, the vial, and the controlled substance by receiving a maximum use per time period of the controlled substance from a pharmacy” (1200 figure 12).
	(Re claim 3) “the remote server is further programmed to receive an initial number of pills of the controlled substance in the vial” (col 7 lines 33-40 ‘amount of medication remaining’).
	(Re claim 4) “wherein the maximum user (use) per time period is a maximum number of pills per time period” (1002 figure 10).
	(Re claim 6) “the remote server is programmed to calculate an average weight of each of the plurality of pills of the controlled substance in the vial” (col 21 lines 29-49).
	(Re claim 7) “wherein the processor is programmed to transmit the weight measured by the weight sensor to the remote server based upon the vial being removed from the weight sensor and being replaced onto the weight sensor” (col 14-15 lines 41-10).
	(Re claim 8) “a container containing the weight sensor and the vial, wherein the container including a lid enclosing the vial, wherein the container includes a processor programmed to cause the weight sensor to weigh the vial and the processor to transmit the weight of the vial to the remote server based upon the lid being closed” (col 14-15 lines 41-10, 500, 572 figure 5).
	
Boucher discloses a container comprising:
(Re claim 9) “a first compartment, wherein the first compartment has a first lid that is releasable without any lock” (570 figure 5). “a second compartment, wherein the second compartment has a second lid that is secured by a lock” (562,568 figure 5).
(Re claim 10) “the second compartment includes a weight sensor configured to receive a vial thereon” (619 figure 6).
	(Re claim 16) “the first compartment contains naloxone and wherein the second compartment contains an opioid” the system of Boucher is capable of container both naloxone and opioids.

Boucher discloses a method for monitoring a drug in the possession of a patient including the steps of:
	(Re claim 17) “a) weighing the drug in the possession of the patient; b) reporting the weight to a remote server; c) at the remote server, comparing the reported weight to a previously reported weight” (col 14-15 lines 41-10). “d) based upon said step c), determining whether to generate an alert.” (col 16-17 lines 65-15).

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ham et al. US 6,401,994.
Ham discloses a container comprising:
(Re claim 9) “a first compartment, wherein the first compartment has a first lid that is releasable without any lock” (22,4 figure 1). “a second compartment, wherein the second compartment has a second lid that is secured by a lock” (9 figure 1).
(Re claim 12) “a base, wherein the second compartment is defined between the second lid and the base” (9,13 figure 1). “wherein the first compartment is defined between the first lid and the second lid” (4,22,9 figure 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher in view of Cizmarik US 2014/0310018.
	Boucher discloses the system as rejected above.
	Boucher does not disclose receiving an empty weight of the vial from the pharmacy when commissioning the weight sensor, the vial, and the controlled substance.
	Cizmarik teaches receiving an empty weight of the vial from the pharmacy when commissioning the weight sensor, the vial, and the controlled substance (para 0032).
	It would have been obvious to one skilled in the art to modify the system of Boucher to include receiving an empty weight of the vial from the pharmacy when commissioning the weight sensor, the vial, and the controlled substance because it allows the systems calculations to be more accurate.

Claims 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boucher in view of Panzini et al. US 2016/0015602
	Boucher discloses a second compartment and a single weight sensor configured to receive a vial.
	(Re claim 11,13) Boucher does not disclose a bay includes a plurality of weight sensors, each configured to receive a vial thereon.
	Panzini discloses a second compartment with a bay includes a plurality of weight sensors, each configured to receive a vial thereon (116 figure 3 para 0029).
	It would have been obvious to one skilled in the art to modify they system of Boucher to include a bay and a plurality of weight sensors, each configured to receive a vial thereon because it allows the system to monitor all vials continuously.
	(Re claim 14) “a processor and a communication circuit, wherein the processor is programmed to transmit a weight determined by the weight sensor of the vial received thereon to a remote server” (835,1102,1106 figure 8,11).
	(Re claim 15) “ the processor is programmed to transmit the weight of the vial to the remote server based upon the second lid being closed” (col 14-15 lines 41-10, 500, 572 figure 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0026773 and 2015/0310185 are directed to monitoring medication usage by weighing medication in a vial.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655